Per Curiam.
Defendant was convicted on his plea of guilty of unarmed robbery, contrary to MCLA § 750.530 (Stat Ann 1954 Rev § 28.798). He has appealed as of right with the assistance of court-appointed counsel. The people have filed a motion to affirm pursuant to GCR 1963, 817.5(3).
On appeal, defendant contends that the court failed to inform him of the nature of the accusation and the consequences of his plea and that the plea was not free and voluntary. A review of the record *335convinces us that the questions raised are so unsubstantial as to need no argument or formal submission. The record discloses that the trial court fully informed defendant of the nature of the accusation and of the consequences of his plea. Not only is defendant’s contention that his plea was not free and voluntary contradicted by the record, hut, in addition, defendant’s claim that his plea was involuntary is raised for the first time on appeal. It is settled law that an allegation that a plea was involuntary must he raised initially in the trial court and cannot be presented for the first time on appeal. People v. Horvath (1970), 25 Mich App 649; People v. Minson (1970), 24 Mich App 692; People v. Dorner (1970), 24 Mich App 306; People v. Kenny Smith (1969), 20 Mich App 307.
Motion to affirm is granted.